DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1-2, 4, 6-8, 12 and15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 2016/0135144 A1 (Tsai hereinafter), in view of Powell et al., US 2011/0286343 A1 (Powel hereinafter).
Regarding claim 1, Tsai discloses a communication device capable of performing Internet communication by any of a first wireless communication method and a second wireless communication method (A plurality of users have a plurality of user equipments (UEs) such as smart phones and tablets. Each UE is equipped with one or more network interfaces (e.g., radio modules) for accessing the Internet for packet data services via different RATs, e.g., 2G/3G/LTE-4G and Wi-Fi; see Tsai, paragraph [0031]), the communication device comprising:
a communication performing unit for performing the Internet communication by combined communication of the first wireless communication method and the second wireless communication method (In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi. The bandwidth manager 501 aggregates 
Regarding claim 2, Tsai discloses wherein communication cost per unit traffic by the first wireless communication method is higher than communication cost per unit traffic by the second wireless communication method (Small cell technologies, such as Wi-Fi WLAN is ideally positioned to extend the current cellular network capacity. Wi-Fi appeals to many operators as a cost-effective mean of offloading large amounts of mobile data traffic especially indoor where most of the traffic is generated. Operators are already taking advantage of devices supporting Wi-Fi as a tool to meet capacity demands by letting the user offload manually its traffic on standalone networks; see Tsai, paragraph [0004]).
Regarding claim 4, Tsai discloses wherein the first wireless communication method is a wireless communication method for using a cellular communication method (FIG. 5 
the second wireless communication method is a wireless communication method for using a WiFi communication method (FIG. 5 illustrates an example of bandwidth aggregation of both cellular and Wi-Fi radio interfaces for throughput boosting. In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi; see Tsai, paragraph [0039]).
Regarding claim 6, Tsai discloses wherein the communication performing unit performs the Internet communication by the combined communication when a combination permission setting for permitting a user of the communication device to perform the combined communication is enabled (FIG. 9 illustrates a flow chart for a method of bandwidth aggregation and traffic steering in accordance with one novel aspect. In step 901, a user equipment (UE) activates a first network interface for transmitting and receiving IP data packets through a first radio access technology in a heterogeneous network. In step 902, the UE activates a second network interface for transmitting and receiving IP data packets through a second radio access technology. In step 903, the UE determines a traffic flow distribution based on one or more predefined criteria. The traffic flow is associated with one or more applications. In step 904, the UE directs a first portion of the traffic flow to the first network interface and directs a second portion of the traffic flow to the second network interface; see paragraph [0066]. Also see paragraph [0008], “The list of decision criteria includes energy efficiency, network throughput, channel condition, device mobility, and user preference. An application 
Regarding claim 7, Tsai discloses wherein the communication performing unit performs the Internet communication by the combined communication when the Internet communication can be performed using the second wireless communication method and the combination permission setting is enabled (A network interface manager dynamically enables or disables each network interface according to the joint decision based on the decision criteria; see Tsai, paragraph [0032]. Also see paragraphs [0060], “Both energy efficiency and throughput enhancement can be achieved by intelligent traffic ratio determination. Assume that P w<P O if the user prefers to use Wi-Fi, then the cellular interface should be enabled only when …” and paragraph [0061], “Otherwise, if the user prefers to use Cellular, then Wi-Fi interface should be enabled only when …”).
Regarding claim 8, Tsai discloses wherein the communication performing unit performs the Internet communication by the second wireless communication method when the combination permission setting is disabled (A network interface manager dynamically enables or disables each network interface according to the joint decision based on the decision criteria; see Tsai, paragraph [0032]. Also see paragraphs [0060], “Both energy efficiency and throughput enhancement can be achieved by intelligent traffic ratio determination. Assume that P w<P O if the user prefers to use Wi-Fi, then the cellular interface should be enabled only when …” and paragraph [0061], “Otherwise, if the user prefers to use Cellular, then Wi-Fi interface should be enabled only when …”).
Regarding claim 15, Tsai discloses wherein when the second wireless communication method cannot be performed, the communication performing unit performs the Internet communication by the first wireless communication method (The UE establishes a data connection via a second RAT using a second radio module based on the prediction result and a fast network switching algorithm. The UE switches from the first RAT to the second RAT before a radio link failure event occurs in the first RAT; see Tsai, paragraph [0010]).
Regarding claim 16, Tsai discloses a non-transitory computer-readable storage medium having a program stored thereon (Processor 222 processes the received baseband signals and invokes different functional modules to perform features in BS/ AP 202. Memory 221 stores program instructions and data 224 to control the operations of BS/AP 202; see Tsai, paragraph [0033]), the program causing a computer capable of performing Internet communication by any of a first wireless communication method and a second wireless communication method (A plurality of users have a plurality of user equipments (UEs) such as smart phones and tablets. Each UE is equipped with one or more network interfaces (e.g., radio modules) for accessing the Internet for packet data services via different RATs, e.g., 2G/3G/LTE-4G and Wi-Fi; see Tsai, paragraph [0031]) to function as:
a communication performing unit for performing the Internet communication by combined communication of the first wireless communication method and the second wireless communication method (In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi. The bandwidth manager 501 aggregates all application traffics of different applications (e.g., AP 1 to APP N) from different 
Regarding claim 17, Tsai discloses a communication system capable of performing Internet communication by any of a first wireless communication method and a second wireless communication method (A plurality of users have a plurality of user equipments (UEs) such as smart phones and tablets. Each UE is equipped with one or more network interfaces (e.g., radio modules) for accessing the Internet for packet data services via different RATs, e.g., 2G/3G/LTE-4G and Wi-Fi; see Tsai, paragraph [0031]), the communication system comprising:
a communication means for performing the Internet communication by combined communication of the first wireless communication method and the second wireless communication method (In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi. The bandwidth manager 501 aggregates all application traffics of different applications (e.g., AP 1 to APP N) from different devices (e.g., device 
Regarding claim 18, wherein the first wireless communication method is a wireless communication method for using a cellular communication method (FIG. 5 illustrates an example of bandwidth aggregation of both cellular and Wi-Fi radio interface for throughput boosting; see Tsai, paragraph [0018]), and
the second wireless communication method is a wireless communication method for using a WiFi communication method (FIG. 5 illustrates an example of bandwidth aggregation of both cellular and Wi-Fi radio interfaces for throughput boosting. In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi; see Tsai, paragraph [0039]).
Regarding claim 19, Tsai discloses a communication method performed by a communication device capable of performing Internet communication by any of a first wireless communication method and a second wireless communication method (A 
performing the Internet communication by combined communication the first wireless communication method and the second wireless communication method (In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi. The bandwidth manager 501 aggregates all application traffics of different applications (e.g., AP 1 to APP N) from different devices (e.g., device 1 to device n), and then distributes different portions of the application traffic to IP interface 1 and IP interface 2. Both cellular and Wi-Fi radio interfaces are turned on and IP flows are dynamically distributed between cellular and Wi-Fi radio; see Tsai, paragraph [0039]. Also see paragraph [0031], “Heterogeneous wireless system 100 comprises a plurality of cellular base stations (e.g., BS 101) and a plurality of Wi-Fi access points (e.g., AP 102) that provide different radio access to IP data (e.g., the Internet) through different radio access networks (RAN s) or different radio access technologies (RATs)”), in accordance with establishment of a predetermined condition (A network interface manager dynamically enables or disables each network interface according to the joint decision based on the decision criteria; see Tsai, paragraph [0008]), 
Regarding claim 20, wherein the first wireless communication method is a wireless communication method for using a cellular communication method (FIG. 5 illustrates an example of bandwidth aggregation of both cellular and Wi-Fi radio interface for throughput boosting; see Tsai, paragraph [0018]), and

Regarding claim 21 wherein the first wireless communication method is a wireless communication method for using a cellular communication method (FIG. 5 illustrates an example of bandwidth aggregation of both cellular and Wi-Fi radio interface for throughput boosting; see Tsai, paragraph [0018]), and
the second wireless communication method is a wireless communication method for using a WiFi communication method (FIG. 5 illustrates an example of bandwidth aggregation of both cellular and Wi-Fi radio interfaces for throughput boosting. In the example of FIG. 5, a first IP interface 1 is 3G/LTE, and a second IP interface 2 is Wi-Fi; see Tsai, paragraph [0039]).
Tsai does not specifically disclose the following features.
Regarding claim 1, and
when performing the Internet communication by the combined communication, the communication performing unit transmits base station identification information for identifying a wireless base station, whose coverage area the communication device is located in, to a core network to which the wireless base station belongs, via the Internet communication by the second wireless communication method.
Regarding claim 12, further comprising a setting reception unit for receiving a setting for the Internet communication, wherein the setting reception unit receives the combination permission setting set by the user.
Regarding claim 16, and when performing the Internet communication by the combined communication, the communication performing unit transmits base station identification information for identifying a wireless base station, whose coverage area the communication device is located in, to a core network to which the wireless base station belongs, via the Internet communication by the second wireless communication method.
Regarding claim 17, a relay means for relaying communication between the communication means and the Internet by using the second wireless communication method,
where the communication means transmits a base station identification information for identifying a wireless base station, whose coverage area the communication means is located in, to the relay means when performing the Internet communication by the combined communication, and
the relay means transmits the base station identification information to a core network to which the wireless base station belongs.
Regarding claim 19, transmitting, using the second wireless communication method, a base station identification information for identifying a wireless base station, whose coverage area the communication device is located in, when performing the Internet communication by the combined communication, where the base station identification information is transmitted to a core network to which the wireless base station belongs.

Regarding claim 1, and
when performing the Internet communication by the combined communication (For unlicensed access, an access point (AP) 655 facilitates communication between UE 505 and CN 645 using both unlicensed wireless frequencies 650 and broadband connection; see Powell, paragraph [0093]), the communication performing unit transmits base station identification information for identifying a wireless base station, whose coverage area the communication device is located in (The handover procedure includes the process of obtaining a list of cell identities of a service area of the licensed wireless communication network directly from the first RIL of the mobile device without communicating with an access mode switch in some embodiments; see Powell, paragraph [0051]), to a core network to which the wireless base station belongs, via the Internet communication by the second wireless communication method (The handover procedure also includes sending a channel mode, a ciphering code, and a cell identity from the list of cell identities to the core network via the unlicensed wireless communication network in some embodiments; see Powell, paragraph [0051]).
Regarding claim 12, further comprising a setting reception unit for receiving a setting for the Internet communication (Availability of the Internet avoids a captive portal situation in which Wi-Fi is available by an access point which is not connected to broadband and therefore is not able to connect the UE to the CN. When the broadband 
Regarding claim 16, and when performing the Internet communication by the combined communication (For unlicensed access, an access point (AP) 655 facilitates communication between UE 505 and CN 645 using both unlicensed wireless frequencies 650 and broadband connection; see Powell, paragraph [0093]), the communication performing unit transmits base station identification information for identifying a wireless base station, whose coverage area the communication device is located in (The handover procedure includes the process of obtaining a list of cell identities of a service area of the licensed wireless communication network directly from the first RIL of the mobile device without communicating with an access mode switch in 
Regarding claim 17, a relay means for relaying communication between the communication means and the Internet by using the second wireless communication method (In some embodiments, RIL switch 715 is a logical switch which is used to redirect commands received from mobile native interface 710 to unlicensed radio interface 725 (which repackages the commands for packet services over Wi-Fi and forwards them to access point 745) when UE 705 is in unlicensed mode; see Powell, paragraph [0099]),
where the communication means transmits a base station identification information for identifying a wireless base station, whose coverage area the communication means is located in (The handover procedure includes the process of obtaining a list of cell identities of a service area of the licensed wireless communication network directly from the first RIL of the mobile device without communicating with an access mode switch in some embodiments; see Powell, paragraph [0051]), to the relay means when performing the Internet communication by the combined communication (Some embodiments accomplish integrating the WiFi setup application with existing native applications by providing path switches in the operating system of the UE. These path switches allow commands received from native applications of the UE to be redirected 
the relay means transmits the base station identification information to a core network to which the wireless base station belongs (The handover procedure includes the process of obtaining a list of cell identities of a service area of the licensed wireless communication network directly from the first RIL of the mobile device without communicating with an access mode switch in some embodiments. The handover procedure also includes sending a channel mode, a ciphering code, and a cell identity from the list of cell identities to the core network via the unlicensed wireless communication network in some embodiments; see Powell, paragraph [0012]).
Regarding claim 19, transmitting, using the second wireless communication method (The handover procedure also includes sending a channel mode, a ciphering code, and a cell identity from the list of cell identities to the core network via the unlicensed wireless communication network in some embodiments; see Powell, paragraph [0051]), a base station identification information for identifying a wireless base station, whose coverage area the communication device is located in (The handover procedure includes the process of obtaining a list of cell identities of a service area of the licensed wireless communication network directly from the first RIL of the mobile device without communicating with an access mode switch in some embodiments; see Powell, paragraph [0051]), when performing the Internet communication by the combined 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Powell regarding a Wi-Fi setup application and path switching applications to allow commands received from native applications of the UE to be redirected to a Wi-Fi engine into the method related to managing bandwidth resources provided by multiple network interfaces of Tsai. The motivation to do so is to allow accessing licensed or unlicensed wireless communications networks over cellular frequencies or through wireless connections to the Internet (e.g., Wi-Fi) (see Powell, paragraph [0008]).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 2016/0135144 A1 (Tsai hereinafter), in view of Powell et al., US 2011/0286343 A1 (Powel hereinafter), as applied to the claims above and further in view of Xu et al., US 2020/0145835 A1 (Xu hereinafter).
Here is how the references teach the claims.
Regarding claims 3 and 5, Tsai and Powell discloses the communication device according to claim 1 and device according to claim 4. Tsai and Powell do not explicitly disclose the following features.
Regarding claim 3, wherein the first wireless communication method is a wireless communication method for using a licensed band, and the second wireless communication method is a wireless communication method for using an unlicensed band. 
Regarding claim 5, wherein when performing the Internet communication by the combined communication, the communication performing unit separately transmits a plurality of packets by the second wireless communication method.
In the same field of endeavor (e.g., communication system) Xu discloses a wireless device to perform methods to implement mechanisms for non-standalone unlicensed band cells that support single carrier capable UEs that comprises the following features.
Regarding claim 3, wherein the first wireless communication method is a wireless communication method for using a licensed band, and the second wireless communication method is a wireless communication method for using an unlicensed band (In some embodiments, a base station (e.g., a 5G NR base station) may support both the licensed band cell and the unlicensed band cell. In some embodiments, switching the UE to the unlicensed band cell may be based, at least in part, on any, any combination of, and/or all of a network policy, (current) network load and/or network traffic condition, a capability of the UE (e.g., single carrier capable), and/or a position of the UE (e.g., relative to both the licensed and unlicensed band cell); see Xu, paragraph [0010]).
Regarding claim 5, wherein when performing the Internet communication by the combined communication, the communication performing unit separately transmits a plurality of packets by the second wireless communication method (As a further 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Xu regarding a wireless device to perform methods to implement mechanisms for non-standalone unlicensed band cells that support single carrier capable UEs into the method related to managing bandwidth resources provided by multiple network interfaces of Tsai and Powell. The motivation to do so is to support single carrier capable UEs in a fifth generation (5G) New Radio (NR) network (see Xu, abstract and paragraph [0002]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/29/2021. Claims 1-23 are currently pending.

Response to Arguments
Applicant’s arguments filed in 06/29/2021, regarding claims 1-23 have been fully considered but they are moot in view of the new ground (s) of rejection.   

On page 10 first paragraph of remarks applicant argues that “With respect to claims 1, 16, 18 and 19 (and the claims that depend on these claims), neither the Tsai Reference, the Xu Reference, nor the Powell Reference disclose the combination of features found in those claims, including "transmitting base station identification information for identifying a wireless base station, whose coverage area the communication device is located in, to a core network to which the wireless base station belongs, via the ... second wireless communication method." Therefore, claims 1, 16, 18 and 19 are patentable over the Tsai, Xu and Powell References”. This argument is not persuasive. Powell discloses the amended features of the claims as noted as noted in the office action above. 

Allowable Subject Matter
Claims 22 and 23 are allowed.
Claims 9-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/18/2021